UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

— eee ee ee Ee ae ee x

13cr0242-14 (DLC)
UNITED STATES OF AMERICA,

ORDER
Vo
ANDRE CUNNINGHAM,
Defendant. : coy DoT

. Fogg TEES
eee ee ee en x
DENISE COTE, District Judge: _2Is Sfai20 |

 

 

 

 

 

 

IT IS HEREBY ORDERED that the supervised releasee, Andre
Cunningham (DOB: 06/18/1983; SS#: XXX~+XX-3671), participate and
successfully complete Ninety (90) Days of rehabilitation
services at Samaritan Daytop Village located at 88-83 Van Wyck
Blvd, Jamaica, N.Y. beginning on February 7, 2020.

Dated: New York, New York
February 4, 2020

hd

DEMISE COTE
United States District Judge

 
